Title: To George Washington from Brigadier General Henry Knox, 29 December 1777
From: Knox, Henry
To: Washington, George



[Valley Forge] Decr 29. 1777

Memorandum of sundry matters necesary to be done in the ordnance departments.
1. All the Artificers at Carlile and Springfield to be enlisted during the War or pleasure of Congress—The whole to be on the same establishment, as to pay, rations, &c.—and to form ten Companies—From these the Artillery of the Armies to be supplied with artificers for the field.
2. The laboratory Companies at Carlile and Springfield to be augmented to one hundred men each—there is one Company at each place consisting of 60.
3. Authority to procure & collect Stores, and form Magazines of fir’d ammunition, for the ensuing Campaign at such places as shall be pointed out—and to settle the ordnance department to the eastward.
4. To be directed how the battalions of Artillery are to be recruited and Cloathed.
5. To know whether it would be proper to augment the Companies of Artillery to one hundred men each—officers included they at present Consist of 60.
6. The stores to be remov’d to Lebanon and Carlile—musket Cartridges making to be carried on only at Lebanon.
7. What is to be done with the Artillery at Albany Portsmouth and Springfield?
8. how much Artillery shall we have in the field the next Campaign—and how much for a reserve.

H. Knox B. G. Artillery

